EXHIBIT (d)(2)(I) Supplemental Coverage Rider The Union Central Life Insurance Company Cincinnati, Ohio SUPPLEMENTAL COVERAGE RIDER RIDER DEATH BENEF1T. The rider death benefit equals the total death benefit minus the death benefit calculated without this rider. The total death benefit depends on the death benefit option you select. Option A. The total death benefit is the greater of: the specified amount of the policy plus any ABR specified amount plus the SCR specified amount; and (2) the account value times the appropriate corridor factor shown on the policy schedule. Option B. The total death benefit is the greater of: the specified amount of the policy plus any ABR specified amount plus the SCR specified amount plus the account value; and the account value times the appropriate corridor factor shown on the policy schedule. Option C. The total death benefit is the greater of: the specified amount of the policy plus any ABR specified amount plus the SCR specified amount plus the sum of premiums paid minus the sum of partial withdrawals taken; and the account value times the appropriate corridor factor shown on the policy schedule. If the sum of partial withdrawals taken is greater than the sum of premiums paid, the death benefit may be less than the specified amount. The specified amount of the policy, the SCR specified amount, the ABR specified amount (if applicable) and the death benefit option are shown on the policy schedule. SCR SPECIF1ED AMOUNT CHANGES. You may change the SCR specified amount by written notice to us during the lifetime of the insured, subject to our approval. (1) An increase of the SCR specified amount may be requested on or after one year from the policy date. Any increase will require evidence of insurability satisfactory to us and is subject to our underwriting limits in place at that time. An approved increase will have an effective date as shown on the revised policy schedule. (2) A decrease of the SCR specified amount may be requested on or after one year from the policy date. A decrease of the SCR specified amount will be effective on the monthly date following written notice to us. Any reduction will be made in the following order: (a) against the most recent increase of the SCR specified amount; (b) against the next most recent increases; (c) against the original SCR specified amount. MONTHLY DEDUCTION. On each monthly date, we will deduct an amount from your account value to pay us for providing the benefit of this rider. The monthly deduction for this rider is: (a) the cost of insurance for this rider; plus (b) the monthly SCR specified amount charge. We will deduct the monthly cost for this rider until it terminates. COST OF INSURANCE. On each monthly date, the cost of insurance for this rider is (a) times (b) where: (a) is the applicable monthly cost of insurance rate for this rider; and (b) is the net amount at risk attributed to the SCR The net amount at risk is first allocated to the rest of the policy up to the net amount at risk that would be calculated for the policy without this rider attached. The remainder of the net amount at risk, if any, is allocated to this rider. T h e m a x i m u m c o s t o f i n s u r a n c e r at e i s d e t e r m i n e d fo r t h e S
